Citation Nr: 0611461	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher disability ratings for traumatic 
arthritis of the lumbosacral spine, evaluated as 10 percent 
disabling from November 1, 2000, and 60 percent disabling 
from March 11, 2005, on appeal from the original grant of 
service connection.

2.  Entitlement to a higher disability ratings for traumatic 
arthritis of the cervical spine, evaluated as 10 percent 
disabling from November 1, 2000, and 20 percent disabling 
from March 11, 2005, on appeal from the original grant of 
service connection.

3.  Entitlement to an initial compensable disability rating 
for traumatic arthritis of the thoracic spine.

4.  Entitlement to an initial compensable disability rating 
for dermatitis.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to service connection for subtalar 
dislocation of the right ankle.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 


INTRODUCTION

The veteran served on active duty for more than 20 years, 
including verified service from August 1989 to October 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions in August 2000 and 
October 2000 of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a higher disability ratings for 
traumatic arthritis of the cervical spine, evaluated as 10 
percent disabling from November 1, 2000, and 20 percent 
disabling from March 11, 2005, on appeal from the original 
grant of service connection, will be addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  In July 2003, prior to the promulgation of a decision in 
the appeal, the RO received notification from the veteran 
requesting withdrawal of the appeal of the issue of 
entitlement to service connection for subtalar dislocation of 
the right ankle.

2.  The veteran has a current diagnosis of erectile 
dysfunction that has been related by a physician to symptoms 
in service.

3.  Prior to September 23, 2002, only the earlier criteria 
for rating the veteran's lumbosacral spine disability are 
applicable.

4.  The most recent criteria for rating the veteran's 
lumbosacral spine disability are applicable only from 
September 26, 2003.

5.  With respect to the period of time subsequent to 
September 2002, neither the pre-September 2002 nor the 
amended criteria effective September 23, 2002, are more 
favorable to the veteran.

6.  With respect to the period of time subsequent to 
September 2003, none of the three sets of rating criteria is 
most favorable to the veteran.

7.  From the effective date of the grant of service 
connection and prior to March 11, 2005, the veteran's 
lumbosacral spine disability was manifested by decreased 
range of motion and annoying pain and discomfort following 
overuse or working in strainful postures.

8.  From March 11, 2005, the veteran's lumbosacral spine 
disability has been manifested was manifested by persistent 
symptoms of intervertebral disc syndrome, including severe 
limitation of motion and no more than moderate incomplete 
paralysis of the sciatic nerve, with little intermittent 
relief.

9.  Prior to September 23, 2002, only the earlier criteria 
for rating the veteran's thoracic spine disability are 
applicable.

10.  The most recent criteria for rating the veteran's 
thoracic spine disability are applicable only from September 
26, 2003.

11.  With respect to the period of time subsequent to 
September 2002, neither the pre-September 2002 nor the 
amended criteria effective September 23, 2002, are more 
favorable to the veteran.

12.  With respect to the period of time subsequent to 
September 2003, the pre-September 2002 set of rating criteria 
is most favorable to the veteran.

13.  Since the effective date of the grant of service 
connection, the veteran's service-connected thoracic spine 
disability has been manifested by decreased range of motion 
and annoying pain and discomfort following overuse or working 
in strainful postures.

14.  Prior to August 30, 2002, only the earlier criteria for 
rating the veteran's dermatitis are applicable.

15.  With respect to the period of time subsequent to August 
30, 2002, neither the earlier nor the amended criteria for 
rating skin disorders are more favorable to the veteran.

16.  Since the effective date of the grant of service 
connection, the veteran's skin disorder has been manifested 
by exfoliation and occasional itching, affecting less than 20 
percent of his entire body and less than 20 percent of the 
exposed areas of his skin.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran regarding the issue of entitlement to service 
connection for subtalar dislocation of the right ankle have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  Service connection is warranted for erectile dysfunction.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for a disability rating greater than 10 
percent for the veteran's lumbosacral spine disability were 
not met at any time in the period since the effective date of 
the grant of service connection but prior to March 11, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2005).

4.  Since March 11, 2005, the criteria for a disability 
rating greater than 60 percent for the veteran's lumbosacral 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
4.123, 4.124a, Diagnostic Codes 5235-5243, 8520 (2005).

5.  Since the effective date of the grant of service 
connection, the criteria for a disability rating of 10 
percent, but no higher, for the veteran's traumatic arthritis 
of the thoracic spine have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5293 (2003); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5235-5243 (2005).

6.  Since the effective date of the grant of service 
connection, the criteria for a disability rating of 10 
percent, but no higher, for dermatitis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In the present case, a 
substantially complete application for the veteran's claims 
of entitlement to service connection was received in March 
2000.  The veteran's claims were initially adjudicated in 
rating decisions in August 2000 and December 2000.  Only 
after those rating actions and a subsequent Statement of the 
Case were promulgated did VA, on July 7, 2005, provide notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claims for service connection and 
higher initial ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudications of the claims, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC) and a rating 
decision, re-adjudicating the veteran's claims, were provided 
to the veteran in July 2005.  These actions essentially cured 
the error in the timing of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for his erectile dysfunction or for his right 
ankle disability.  Further, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities for which service 
connection has already been granted.  Even though the notice 
was inadequate regarding these elements, there is no 
prejudice to the veteran in issuing a final decision.  With 
regard to the veteran's right ankle claim, that claim is 
dismissed and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Likewise, 
to the extent that higher disability ratings are being 
denied, any questions as to the appropriate effective date to 
be assigned are moot.  To the extent that higher disability 
ratings are being granted, notice as to the assignment of 
effective dates is not required because effective dates are 
not being set in this decision.  With regard to the veteran's 
claim of service connection for erectile dysfunction, in the 
decision that follows the veteran's claim is being granted; 
however, notice as to the assignment of effective date or 
disability rating is not required because no disability 
rating or effective date is being set in this decision.  Any 
relevant disability ratings or effective dates will be set by 
the RO in a future decision.

As for VA's duty to assist a veteran, the veteran's service 
medical records and private medical records identified by the 
veteran have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided 
examinations in May 2000 and March 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.

Right ankle disability
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran has 
withdrawn his appeal of the issue of entitlement to service 
connection for subtalar dislocation of the right ankle, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and it 
is dismissed.

Erectile dysfunction
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case, the veteran has shown a current disability of 
erectile dysfunction.  In June 2003 one of the veteran's 
private physicians diagnosed persistent erectile dysfunction, 
for which the veteran used Viagra.  Further, the veteran was 
diagnosed with erectile dysfunction in service at his May 
2000 retirement examination and at a subsequent June 2000 
urology consultation.  Finally, the records from the 
veteran's private physician, showing treatment of the veteran 
in May 2001 and June 2003, clearly relate the veteran's 
current erectile dysfunction to his symptoms in service.  The 
physician indicated that the veteran's erectile dysfunction 
had persisted since the 1990s.  Accordingly, service 
connection is warranted for erectile dysfunction.

Claims for higher ratings
Regarding the disabilities for which the veteran is already 
service-connected, the veteran has disagreed with the 
disability ratings assigned.  Because this appeal is from the 
initial ratings assigned to those disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

1.  Lumbosacral spine and thoracic spine
During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 
32449-32450 (June 10, 2004).  The law requires that for any 
date prior to September 23, 2002, the Board cannot apply the 
first set of revised regulations and that for any date prior 
to September 26, 2003, the Board cannot apply the second set 
of revised regulations.

All three sets of regulations were provided to the veteran in 
a July 2005 supplement statement of the case (SSOC).  
Therefore, the veteran and his representative were given 
notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to all 
three sets of regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

a.  Lumbosacral spine prior to March 11, 2005
The veteran's service-connected traumatic arthritis of the 
lumbosacral spine has been evaluated under Diagnostic Code 
5295-5293.  The hyphenated diagnostic code in this case 
indicates that lumbosacral strain under Diagnostic Code 5295 
is the service-connected disorder, and intervertebral disc 
syndrome under Diagnostic Code 5293 is a residual condition.  
38 C.F.R. § 4.27 (2005).

Prior to March 11, 2005, the veteran's service-connected 
lumbosacral spine disability was evaluated as 10 percent 
disabling.  Under Diagnostic Code 5295, for lumbosacral 
strain, a 10 percent disability rating is warranted for 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  Under Diagnostic Code 5293 for 
intervertebral disc syndrome, a 10 percent rating is assigned 
for mild intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  In order to obtain a higher, 20 
percent, disability rating under the old criteria, the 
evidence must show muscle spasm on extreme forward bending or 
loss of lateral spine motion in a standing position under 
Diagnostic Code 5295, moderate limitation of motion of the 
lumbar spine under Diagnostic Code 5292, or moderate 
intervertebral disc syndrome, as exemplified by recurring 
attacks, under Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).

Under the first set of amended criteria, a 20 percent 
disability rating is assigned under Diagnostic Code 5293 for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine to greater than 
30 degrees but not greater than 60 degrees, for combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or for muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 20 percent disability rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2005).

Range of motion studies of the veteran's lumbosacral spine 
were not conducted at the veteran's May 2000 retirement 
examination or on the subsequent orthopedic consultation.  A 
December 2000 evaluation by the veteran's private 
chiropractor showed range of motion of the dorsolumbar spine 
that was within the normal range.  The veteran had decreased 
range of motion and annoying pain and discomfort following 
overuse or working in strainful postures.  For purposes of 
considering the old criteria, there is no evidence that the 
veteran had moderate limitation of motion of the lumbar 
spine, recurring attacks of intervertebral disc syndrome, 
loss of lateral spine motion in a standing position, or 
muscle spasm on extreme forward bending.  For purposes of 
considering both sets of amended criteria, there is no 
evidence that the veteran had any incapacitating episodes as 
a result of his service-connected lumbosacral spine 
disability.  At a March 2005 VA spine examination, the 
veteran denied having had any incapacitating episodes.  There 
is also no evidence that the veteran had muscle spasm or 
guarding severe enough to result in an abnormal gait or in 
an abnormal spinal contour.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (2) (2005).  Given that in December 2000 the veteran 
showed motion within the normal ranges of motion, the veteran 
had forward flexion of the thoracolumbar spine to 
approximately 90 degrees, which is greater than 60 degrees, 
and combined range of motion of the thoracolumbar spine of 
approximately 240 degrees, which is greater than 120 degrees

From the effective date of the grant of service connection 
and prior to March 11, 2005, none of the three sets of 
rating criteria is most favorable to the veteran because, 
under all three sets of criteria, the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's lumbosacral spine disability prior 
to March 11, 2005.  In reaching this conclusion, the Board 
has considered the overall disability picture demonstrated by 
the record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the veteran's disability is essentially manifested 
by pain and limitation of motion with overuse.  Although the 
appellant has pain on motion, the Board finds that a 10 
percent disability rating considers the veteran's functional 
loss, pain, and weakness resulting from his lumbosacral spine 
disability, particularly because without consideration of 
these factors, the veteran would not have met the criteria 
for a compensable evaluation.

b.  Lumbosacral spine from March 11, 2005
From March 11, 2005, the veteran's service-connected lumbar 
spine disability has been evaluated as 60 percent disabling 
under Diagnostic Code 5293 for intervertebral disc syndrome 
for symptoms analogous to pronounced intervertebral disc 
syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  That is the highest disability rating 
available under Diagnostic Code 5293.  Turning to the other 
diagnostic codes under the old criteria that provided higher 
disability ratings for lumbosacral spine disabilities, there 
is no evidence of a vertebral fracture to warrant a higher 
evaluation under Diagnostic Code 5285 for residuals of 
fracture of vertebra.  Likewise, there is no evidence of 
complete bony fixation (ankylosis) of the entire.  The 
veteran has consistently demonstrated motion of his 
lumbosacral spine although his ability to flex, extend, and 
rotate his spine has decreased.

With regard to the first set of amended criteria, a 60 
percent disability rating, which has already been assigned 
for the veteran's lumbosacral spine disability, is the 
highest available rating based upon the duration of 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Under the second set of amended criteria, unfavorable 
ankylosis, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, is rated 
100 percent disabling.  No other rating greater than 60 
percent is available under the second set of amended 
criteria, and, as noted above, the veteran has consistently 
demonstrated motion of his lumbosacral spine. 

Thus, the veteran may obtain a greater disability rating only 
by combining, under 38 C.F.R. § 4.25, separate evaluations 
for the veteran's chronic orthopedic and neurologic 
manifestations for his lumbosacral spine disability along 
with evaluations for all other service-connected 
disabilities.  A at a March 2005 VA spine examination, the 
veteran's symptoms include limitation of motion of his 
thoracolumbar spine and pain, severe lumbar paraspinal muscle 
spasm, left lower extremity radiculopathy, and absent 
Achilles reflex in the left lower extremity without atrophy 
or wasting of muscle in the left lower extremity.

Evaluating the range of motion of the veteran's spine, the 
veteran has shown limitation of forward flexion of his 
thoracolumbar spine to 20 degrees and combined range of 
motion of the thoracolumbar spine of approximately 40 
degrees.  This is consistent with severe limitation of 
motion.  Under Diagnostic Code 5292 of the original rating 
criteria, severe limitation of lumbar spine warrants a 40 
percent disability rating, which is the maximum rating 
available.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
Likewise, under the amended criteria, forward flexion of the 
thoracolumbar sine to 30 degrees or less warrants a 40 
percent disability rating but no higher.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).

Turning to the veteran's left lower extremity, the veteran's 
symptoms are consistent with the description of neuritis 
under 38 C.F.R. § 4.123.  The veteran cannot be rated based 
upon more than severe incomplete paralysis of the sciatic 
nerve.  In this case, because the veteran has not shown 
muscle atrophy of or sensory loss in his left lower 
extremity, the Board finds that the veteran's symptoms more 
nearly approximate the criteria for moderate incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8520, 
for which a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  

In addition to his lumbosacral spine disability, the veteran 
is also service-connected for a cervical spine disability 
evaluated as at least 20 percent disabling, a thoracic spine 
disorder evaluated, as discussed below, as 10 percent 
disabling, a left knee disability evaluated as 10 percent 
disabling, and dermatitis evaluated, as discussed below, as 
10 percent disabling.  Considering the veteran's lumbosacral 
spine manifestations individually by combining (not adding) 
the 40 percent rating (for the lumbar spine), the two 20 
percent ratings (one for the cervical spine and one for the 
left lower extremity), and the three 10 percent rating (one 
for the left knee, one for dermatitis, and one for the 
thoracic spine), the veteran would be entitled to a 70 
percent rating based on a combined rating of 72 percent.  
38 C.F.R. § 4.25 (2005).  In contrast, combining a 60 percent 
disability rating for lumbosacral intervertebral disk 
syndrome with the 20, 10, 10, and 10 percent disability 
ratings for the veteran's other service-connected 
disabilities results in an 80 percent disability rating based 
on a combined rating of 77 percent.

Because the 80 percent disability rating when using the 
single 60 percent disability rating is greater than the 70 
percent disability rating, it is more favorable to evaluate 
the veteran's lumbosacral spine disability under the single 
diagnostic code for intervertebral disc syndrome than to 
evaluate the chronic orthopedic and neurologic manifestations 
for his lumbosacral spine disability under separate 
diagnostic codes.

Accordingly, the preponderance of the evidence is against the 
assignment of a disability rating greater than 60 percent for 
the veteran's lumbosacral spine disability under any of the 
criteria.  In reaching this conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain.

c.  Thoracic spine
The veteran's service-connected arthritis of the thoracic 
spine has been evaluated as noncompensably disabling under 
Diagnostic Code 5010-5291.  The hyphenated diagnostic code in 
this case indicates that traumatic arthritis under Diagnostic 
Code 5010 is the service-connected disorder, and limitation 
of motion of the dorsal (thoracic) spine under Diagnostic 
Code 5291 is a residual condition.  38 C.F.R. § 4.27 (2005).  
Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis is rated on 
the basis of limitation of motion.  Where degenerative 
arthritis is established by x-ray findings and limitation of 
motion is noncompensable, a rating of 10 percent is 
applicable for each major joint affected by limitation of 
motion.  Limitation of motion must be confirmed by objective 
evidence such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

Under Diagnostic Code 5291 of the old criteria, a 
noncompensable rating is assigned for mild limitation of 
motion of the thoracic spine, and a 10 percent disability 
rating is assigned for moderate or severe limitation of 
motion of the thoracic spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2005).

The Board finds that, with consideration of painful motion 
and flare-ups, the evidence supports a 10 percent disability 
rating for the veteran's service-connected thoracic spine 
disability.  Range of motion studies of the veteran's 
thoracic spine were not conducted at the veteran's May 2000 
retirement examination or on the subsequent orthopedic 
consultation.  A December 2000 evaluation by the veteran's 
private chiropractor showed range of motion of the 
dorsolumbar spine that was within the normal range; however, 
the veteran had decreased range of motion and annoying pain 
and discomfort following overuse or working in strainful 
postures.  

There is no evidence that the veteran has had moderate 
intervertebral disc syndrome of the thoracic spine, as 
exemplified by recurring attacks, to support a higher, 20 
percent, disability rating under Diagnostic Code 5293 of the 
old criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Likewise, there is no evidence that the veteran has had any 
incapacitating episodes of intervertebral disc syndrome of 
the thoracic spine to support a disability rating under the 
first set of amended criteria or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
of the second set of amended criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).

Further, the general rating formula of the second set of 
amended criteria provides criteria for the cervical and 
thoracolumbar spinal segments only, excluding a separate set 
of criteria for the thoracic (or dorsal) segment of the 
spine.  See 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002) 
(proposed regulations).  The veteran is already service-
connected for disabilities of both his cervical spine and his 
lumbosacral spine.  Therefore, it is impermissible to 
separately evaluate the veteran's thoracic spine under the 
general formula.  See 38 C.F.R. § 4.14 (2005).

In this case it is most favorable to the veteran to evaluate 
his service-connected arthritis of the thoracic spine under 
the old rating criteria because the veteran is able to obtain 
a 10 percent disability rating.  The preponderance of the 
evidence is against a disability rating greater than 10 
percent under any of the rating criteria.  In reaching this 
conclusion, the Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case.  Without consideration of 
the veteran's functional loss, pain, and weakness resulting 
from his thoracic spine disability, the veteran would not 
have met the criteria for a compensable evaluation.

2.  Dermatitis
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders such as the veteran's service-connected dermatitis.  
See 67 Fed. Reg. 49590 (July 31, 2002).  This amendment was 
effective August 30, 2002.  Id.  The law requires that for 
any date prior to August 30, 2002, the Board cannot apply the 
revised regulations.

The RO provided the old and the new regulations to the 
veteran in a May 2003 Statement of the Case.  Therefore, the 
veteran and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
Board finds that neither set of criteria is more favorable to 
the veteran.

Prior to August 2002, under Diagnostic Code 7806 for eczema, 
a 10 percent disability rating was warranted for a skin 
disorder manifested by exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  Under the amended 
rating criteria, Diagnostic Code 7806 for dermatitis or 
eczema provides a 10 percent disability rating for dermatitis 
or eczema affecting at least 5 percent but less than 20 
percent of the entire body or at least 5 percent but less 
than 20 percent of exposed areas, or for dermatitis or eczema 
that required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

The report of the veteran's May 2000 retirement examination, 
the report of the subsequent June 2000 dermatology 
consultation, a June 2003 letter from the veteran's private 
dermatologist, and the report of a March 2005 VA skin 
diseases examination all describe a skin disorder manifested 
by exfoliation and occasional itching.  The veteran's skin 
disorder has been treated with daily use of hydrocortisone 
cream and triamcinolone cream.  According to the veteran's 
private dermatologist, the skin disorder affects between 5 
and 20 percent of the veteran's total body surface.  Based on 
this evidence showing symptoms of exfoliation and itching 
involving an exposed surface, the Board finds that the 
veteran meets the criteria for a 10 percent disability rating 
for his service-connected dermatitis.

There is no evidence of marked disfigurement, extensive 
lesions, or constant exudation or itching to support a higher 
30 percent rating under the old criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  Although the veteran has 
itching, it is only occasional.  Likewise, there is no 
evidence that the veteran's skin disorder affects 20 to 40 
percent of his entire body or 20 to 40 percent of exposed 
areas of his body or that the veteran has required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for his service-connected dermatitis.  The greatest 
estimate of the area of the veteran's entire body affected by 
his skin disorder is by the veteran's private dermatologist 
and her estimate was between 5 and 20 percent of the 
veteran's entire body.  This is less than 20 to 40 percent of 
the veteran's entire body.  Further, the VA examiner who 
conducted the March 2005 VA examination estimated that less 
than one percent of the veteran's entire body and less than 
one percent of the exposed areas of the veteran's skin were 
affected.  Accordingly, the preponderance of the evidence is 
against a higher disability rating under either set of rating 
criteria.


ORDER

The appeal of the issue of entitlement to service connection 
for subtalar dislocation of the right ankle is dismissed.

Entitlement to service connection for erectile dysfunction is 
granted.

Entitlement to a higher disability ratings for traumatic 
arthritis of the lumbosacral spine, evaluated as 10 percent 
disabling from November 1, 2000, and 60 percent disabling 
from March 11, 2005, on appeal from the original grant of 
service connection, is denied.

Entitlement to a 10 percent rating, but no higher, for the 
veteran's service-connected traumatic arthritis of the 
thoracic spine is granted since the effective date of the 
grant of service connection, subject to the laws and 
regulations governing to the award of monetary benefits.

Entitlement to a 10 percent rating, but no higher, for the 
veteran's service-connected dermatitis is granted from the 
effective date of the grant of service connection, subject to 
the laws and regulations governing to the award of monetary 
benefits.


REMAND

The report of a March 2005 VA spine examination of the 
veteran does not discuss the effect of pain on the veteran's 
ranges of motion for his cervical spine disability.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfilment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In order to ensure that the veteran's claims for 
higher ratings are fairly considered, an additional 
examination should be provided to the veteran.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA spine examination to the 
veteran in order to assist in evaluating 
the severity of the veteran's service-
connected traumatic arthritis of the 
cervical spine.

The claims folder, including the report 
of a March 2005 VA spine examination, 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

The examiner should complete all relevant 
inquiries on the examination worksheet, 
including stating at what point in the 
range of motion pain begins and ends.

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


